
	
		I
		111th CONGRESS
		1st Session
		H. R. 21
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Farr introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a national policy for our oceans, to
		  strengthen the National Oceanic and Atmospheric Administration, to establish a
		  national and regional ocean governance structure, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ocean Conservation, Education, and
			 National Strategy for the 21st Century Act.
		2.Table of
			 contentsThe table of
			 contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Purpose.
				Sec. 4. Definitions.
				Title I—National ocean governance
				Sec. 101. National Ocean Policy and principles.
				Sec. 102. National Ocean Advisor.
				Sec. 103. Committee on Ocean Policy.
				Sec. 104. Coordination plan.
				Sec. 105. Council of Advisors on Ocean Policy.
				Title II—National Oceanic and Atmospheric Administration Organic
				Act
				Sec. 201. National Oceanic and Atmospheric
				Administration.
				Sec. 202. Functions.
				Sec. 203. Administration leadership.
				Sec. 204. National Weather Service.
				Sec. 205. Science Advisory Board.
				Sec. 206. Restructuring plan.
				Sec. 207. Reprogramming requests.
				Sec. 208. Savings provisions.
				Sec. 209. Report.
				Sec. 210. Function defined.
				Title III—Regional Coordination and Planning
				Sec. 301. Regional ocean coordination.
				Sec. 302. Regional Ocean Partnerships.
				Sec. 303. Regional Ocean Strategic Plans.
				Sec. 304. Regulations.
				Sec. 305. Other authority.
				Title IV—Authorization of appropriations and establishment of
				trust fund
				Sec. 401. Establishment of fund.
				Sec. 402. Payments to States.
				Sec. 403. Eligibility for funding.
				Sec. 404. Funding procedures.
				Sec. 405. Equitable allocation.
				Sec. 406. Authorization of appropriations.
				Sec. 407. Healthy Ocean Stamp.
				Sec. 408. Limitation on use of available amounts for
				administration.
				Sec. 409. Recordkeeping requirements.
				Sec. 410. Maintenance of effort and matching
				funding.
			
		3.PurposeThe purpose of this Act is to secure, for
			 present and future generations of people of the United States, the full range
			 of ecological, economic, educational, social, cultural, nutritional, and
			 recreational benefits of healthy marine ecosystems, by—
			(1)establishing and
			 implementing a National Ocean Policy;
			(2)promoting
			 ecologically sustainable ocean resource use and management by strengthening and
			 empowering ocean governance on regional and Federal levels;
			(3)promoting
			 ecosystem-based approaches to management of United States ocean waters, coastal
			 waters, and ocean resources; and
			(4)establishing an
			 ocean and Great Lakes conservation trust fund to support the purposes and
			 policies of this Act.
			4.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administrationmeans the National Oceanic and Atmospheric
			 Administration provided for in section 201.
			(2)AdministratorThe
			 term Administrator means the Administrator of the National Oceanic
			 and Atmospheric Administration.
			(3)AdvisorThe
			 term Advisormeans the National Ocean Advisor appointed under
			 section 102.
			(4)Coastal
			 political subdivisionThe term coastal political
			 subdivision means a political subdivision of a coastal State all or part
			 of which political subdivision is within the coastal zone (as defined in
			 section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1453)).
			(5)Coastal
			 population densityThe term coastal population
			 density means the population as determined by the most recent census
			 data in the State’s coastal zone as determined pursuant to the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.).
			(6)Coastal
			 stateThe term coastal State—
				(A)subject to
			 subparagraph (B), means a State of the United States in, or bordering on, the
			 Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, Long Island Sound, or
			 one or more of the Great Lakes; and
				(B)includes Puerto
			 Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana
			 Islands, and American Samoa.
				(7)Coastal
			 watersThe term coastal waters means the waters
			 within the coastal zone as defined in section 304 of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1453), which includes such waters as bays and
			 estuaries.
			(8)Ecosystem-based
			 managementThe term ecosystem-based management means
			 an integrated approach to management that—
				(A)considers the
			 entire ecosystem, including humans, and accounts for interactions among the
			 ecosystem, the range of activities affecting the ecosystem, and the management
			 of such activities;
				(B)aims to maintain
			 ecosystems in a healthy, productive, sustainable, and resilient condition so
			 that they can provide the services humans want and need;
				(C)emphasizes the
			 protection of ecosystem structure, function, patterns, and important
			 processes;
				(D)considers the
			 impacts, including cumulative impacts, of the range of activities affecting an
			 ecosystem that fall within geographical boundaries of the ecosystem;
				(E)explicitly
			 accounts for the interconnectedness within an ecosystem, such as food webs, and
			 acknowledges the interconnectedness among systems, such as between air, land,
			 and sea; and
				(F)integrates
			 ecological, social, economic, and institutional perspectives, recognizing their
			 strong interdependences.
				(9)Federal
			 agencyThe term Federal agency means any department,
			 agency, or instrumentality of the United States.
			(10)Important
			 ecological areaThe term important ecological area
			 means an area that contributes significantly to local or larger marine
			 ecosystem health or is an especially unique or sensitive marine
			 ecosystem.
			(11)Marine
			 ecosystem healthThe term marine ecosystem
			 healthmeans the ability of an ecosystem in ocean waters or coastal
			 waters to support and maintain patterns, important processes, and productive,
			 sustainable, and resilient communities of organisms, having a species
			 composition, diversity, and functional organization resulting from the natural
			 habitat of the region, such that it is capable of supporting a variety of
			 activities and provides a complete range of ecological benefits
			 including—
				(A)a complete
			 diversity of native species and habitats wherein each native species is able to
			 maintain an abundance, population structure, and distribution supporting its
			 ecological and evolutionary functions, patterns, and processes; and
				(B)a physical,
			 chemical, geological, and microbial environment that is supportive of the
			 requirements of this paragraph.
				(12)National ocean
			 policyThe term National Ocean Policymeans the
			 policy set forth in section 101(a).
			(13)Ocean
			 regionThe term ocean region means such a region
			 designated under section 301(c).
			(14)Ocean
			 resourcesThe term ocean resourcesmeans any living,
			 nonliving, or cultural amenities in ocean waters or coastal waters.
			(15)Ocean
			 watersThe term ocean watersmeans the zone extending
			 from the baseline from which the breadth of the United States territorial sea
			 is measured to the extent of the Exclusive Economic Zone as specified in
			 Presidential Proclamation Number 5030, dated March 10, 1983, including the
			 territorial waters of the Great Lakes and the waters of the continental shelf
			 to which the United States is granted sovereign rights under international
			 law.
			INational ocean
			 governance
			101.National Ocean
			 Policy and principles
				(a)National ocean
			 policy
					(1)In
			 generalIt is the policy of the United States to protect,
			 maintain, and restore marine ecosystem health in order to fulfill the
			 ecological, economic, educational, social, cultural, nutritional, recreational,
			 and other requirements of current and future generations of Americans.
					(2)PrinciplesThe
			 National Ocean Policy shall be implemented in accordance with the following
			 principles:
						(A)Policies, programs,
			 and activities should minimize negative environmental impacts to ocean waters,
			 coastal waters, and ocean resources and be conducted so that by themselves or
			 cumulatively they do not undermine efforts to protect, maintain, and restore
			 marine ecosystem health.
						(B)Ocean waters,
			 coastal waters, and ocean resources should be managed to meet the needs of the
			 present generation without compromising the ability of future generations to
			 meet their needs.
						(C)Ocean waters,
			 coastal waters, and ocean resources should be managed using ecosystem-based
			 management.
						(D)The lack of
			 scientific certainty should not be used as justification for postponing action
			 to prevent negative environmental impacts. In cases in which significant
			 threats to marine ecosystem health exist, the best of the available science
			 should be used to manage ocean waters, coastal waters, and ocean resources in a
			 manner that gives the greatest weight to the protection, maintenance, and
			 restoration of marine ecosystem health.
						(E)Policies,
			 programs, and activities recognize the interconnectedness of the land,
			 atmosphere including climate, and oceans including ocean waters, coastal
			 waters, and ocean resources, and should recognize that actions affecting one of
			 these, such as the climate, are likely to affect another, such as ocean
			 resources.
						(F)Potential uses of
			 ocean waters, coastal waters, and ocean resources should be managed in a way
			 that balances competing uses and does not undermine efforts to protect,
			 maintain, and restore marine ecosystem health.
						(b)Implementation
					(1)RequirementTo
			 the fullest extent possible and to the extent not inconsistent with other laws,
			 each Federal agency shall interpret and administer policies, regulations and
			 laws in accordance with the National Ocean Policy.
					(2)Guidance
						(A)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the National Ocean Advisor shall develop and issue guidance,
			 consistent with the National Ocean Policy, for the development of Federal
			 agency regulations to implement the National Ocean Policy.
						(B)Public
			 participationThe National Ocean Advisor shall provide adequate
			 opportunity for public comment and review during the development of the
			 guidance under subparagraph (A).
						(c)Agency
			 actions
					(1)Regulations
						(A)In
			 generalWithin 2 years after the issuance of the guidance under
			 subsection (b)(2), each Federal agency shall issue new or revised regulations
			 as necessary to ensure consistency with the National Ocean Policy for actions
			 undertaken, authorized, or funded by the agency that may significantly affect
			 ocean waters, coastal waters, or ocean resources.
						(B)Public
			 commentThe head of each Federal agency shall—
							(i)publish proposed
			 regulations under this subsection in the Federal Register; and
							(ii)provide a period
			 for public comment of not less than 60 days before final regulations are
			 published under this subsection.
							(2)ReviewWithin 1 year after the issuance of the
			 guidance under subsection (b)(2), each Federal agency, shall—
						(A)conduct a review
			 of the existing policies, regulations, and laws that apply to the agency and
			 identify any inconsistencies that preclude the agency from fully implementing
			 the National Ocean Policy; and
						(B)submit to the
			 Committee on Ocean Policy, the Committee on Natural Resources of the House of
			 Representatives, and the Committee on Commerce, Science, and Transportation of
			 the Senate a report on such review that includes proposals as may be necessary
			 to eliminate such inconsistencies.
						102.National Ocean
			 Advisor
				(a)Establishment
					(1)In
			 generalThere is established in the Executive Office of the
			 President a National Ocean Advisor, who shall be appointed by the President, by
			 and with the advice and consent of the Senate, and shall not be an employee of
			 any Federal agency represented on the Committee on Ocean Policy.
					(2)CompensationThe
			 Advisor shall be paid at a rate specified by the President not to exceed the
			 rate payable for level V of the Executive Schedule under section 5136 of title
			 5, United States Code.
					(3)QualificationsThe
			 individual appointed as the Advisor must be a person who, as a result of his or
			 her training, experience, and attainments, is well qualified—
						(A)to analyze and
			 interpret marine ecosystem trends and all relevant information related to such
			 trends;
						(B)to appraise
			 programs and activities of the Federal Government in light of the National
			 Ocean Policy; and
						(C)to formulate and
			 recommend actions and decisions to promote marine ecosystem health.
						(b)FunctionsThe
			 Advisor shall—
					(1)advise the
			 President on implementation of this Act, activities of the Committee on Ocean
			 Policy, and other matters relating to ocean waters, coastal waters, ocean
			 resources, and maintaining marine ecosystem health;
					(2)serve as the chair
			 of the Committee on Ocean Policy established by section 103;
					(3)lead efforts to
			 coordinate Federal agency actions to implement the National Ocean
			 Policy;
					(4)establish a
			 process, in consultation with the Committee on Ocean Policy, for resolving
			 interagency disputes and advise Federal agencies as requested regarding the
			 implementation of the National Ocean Policy; and
					(5)develop, issue,
			 and revise as needed, the guidance required under section 101(b)(2).
					(c)Staffing
					(1)StaffThe
			 Advisor may employ such staff as may be necessary to carry out his or her
			 functions under this Act.
					(2)Uncompensated
			 servicesThe Advisor may accept, utilize, and terminate voluntary
			 and uncompensated services in furtherance of his or her functions.
					103.Committee on
			 Ocean Policy
				(a)EstablishmentThere
			 is established in the Executive Office of the President a Committee on Ocean
			 Policy, which succeeds the Committee on Ocean Policy established on December
			 17, 2004, by Executive Order 13366 and shall continue the activities of that
			 committee as it was in existence on the day before the date of enactment of
			 this Act unless otherwise stated by this Act.
				(b)FunctionsThe
			 Committee shall—
					(1)within 2 years
			 after the date of enactment of this Act, review and appraise the various laws,
			 programs, and activities of the Federal Government for consistency with the
			 National Ocean Policy, determine whether existing Federal agencies’ authorities
			 are adequate to implement the National Ocean Policy, and prepare
			 recommendations regarding any resources or new authorities that are needed for
			 that implementation;
					(2)review and prepare
			 recommendations regarding agency ocean budgets and their sufficiency to achieve
			 the National Ocean Policy;
					(3)obtain and provide
			 information to facilitate and advance the efforts of Regional Ocean
			 Partnerships in accordance with title III; and
					(4)facilitate
			 coordination and integration of Federal activities in ocean waters and coastal
			 waters and develop, and update as needed, a coordination plan in accordance
			 with section 104.
					(c)ChairThe
			 National Ocean Advisor shall be the Chair of the Committee, and shall, in that
			 capacity, be responsible for—
					(1)regularly
			 convening and presiding at meetings of the Committee;
					(2)directing the work
			 of the Committee; and
					(3)establishing and
			 directing subcommittees of the Committee, as appropriate.
					(d)Membership
					(1)In
			 generalThe Committee shall have the following voting
			 members:
						(A)The Secretary of
			 Commerce.
						(B)The Secretary of
			 State.
						(C)The Secretary of the
			 Interior.
						(D)The Secretary of
			 Defense.
						(E)The Secretary of
			 Agriculture.
						(F)The Secretary of
			 Transportation.
						(G)The Secretary of
			 Homeland Security.
						(H)The Secretary of
			 Energy.
						(I)The Administrator
			 of the Environmental Protection Agency.
						(J)The Director of
			 the Office of Management and Budget.
						(K)The Director of
			 the National Science Foundation.
						(L)Six State Governors
			 appointed by the National Governors Association, who shall represent State and
			 local interests.
						(M)The Administrator
			 of the National Aeronautics and Space Administration.
						(N)The Chair of the
			 Council on Environmental Quality.
						(2)DelegationA
			 member of the Committee may delegate the authority to perform the Committee or
			 subcommittee functions of the member, to any individual who is employed by such
			 member’s department, agency, or office and who is—
						(A)an officer of the
			 United States appointed by the President;
						(B)a member of the
			 Senior Executive Service; or
						(C)an officer or
			 employee within the Executive Office of the President.
						(3)State governor
			 members
						(A)RequirementThe
			 members appointed under paragraph (1)(L) shall be chosen to provide broad
			 geographical representation. Of those members, at least 4 shall be Governors of
			 coastal States.
						(B)Limitation on
			 appointmentA Governor of a State may not be appointed under
			 paragraph (1)(L) to serve on the Committee in the 4-year period following the
			 prior service on the Committee by a Governor of that State.
						(C)Term;
			 reappointmentA member appointed under paragraph (1)(L)—
							(i)shall be appointed
			 for a term of 4 years; and
							(ii)shall be eligible
			 for reappointment consistent with subparagraph (B).
							(D)ReplacementAny
			 member who cannot serve the full length of the member’s term may be replaced by
			 another individual who can serve the remainder of that term.
						(e)SubcommitteesThe
			 Chair of the Committee, in consultation with the Administrator, may create such
			 subcommittees of the Committee as necessary to help carry out the functions of
			 the Committee.
				(f)CoordinationThe
			 Chair of the Council on Environmental Quality and the National Ocean Advisor
			 shall ensure appropriate coordination of the activities of the Committee and
			 other policy coordination structures relating to ocean or maritime
			 issues.
				(g)Staff
					(1)In
			 generalThe Chair may employ such employees as may be necessary
			 to carry out the functions of the Committee under this Act.
					(2)Voluntary and
			 uncompensated servicesThe Chair may accept, utilize, and
			 terminate voluntary and uncompensated services in furtherance of the functions
			 of the Committee.
					(h)InformationIn
			 carrying out its functions under this Act, the Committee may secure directly
			 from any Federal agency or department any information it considers to be
			 necessary to carry out its functions under this Act. Each such agency or
			 department shall cooperate with the Committee and, to the extent permitted by
			 law, shall furnish such information (other than information described in
			 section 552(b)(1)(A) of title 5, United States Code) to the Committee, upon
			 request of the Committee.
				(i)Federal advisory
			 committee act
					(1)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Committee on Ocean Policy, or any of its subcommittees formed
			 in accordance with subsection (e).
					(2)ComplianceNotwithstanding
			 paragraph (1), the Committee and its subcommittees shall be appointed and
			 operate in a manner consistent with all provisions of the Federal Advisory
			 Committee Act with respect to—
						(A)the balance of its
			 membership;
						(B)provision of
			 public notice regarding its activities;
						(C)open meetings;
			 and
						(D)public access to
			 documents created by the Committee.
						104.Coordination
			 plan
				(a)Coordination
			 planThe Committee on Ocean Policy shall submit to the Congress
			 by not later than 2 years after the date of the enactment of this Act, a plan
			 for coordinating Federal activities in ocean waters and coastal waters
			 that—
					(1)is
			 consistent with the National Ocean Policy;
					(2)designates a lead
			 Federal agency for each existing activity and new activity in Federal waters
			 and identifies a process for coordination of such activities among
			 agencies;
					(3)identifies the
			 process by which Federal agencies will coordinate with and participate in the
			 Regional Ocean Partnerships established under title III and establishes Federal
			 regional ocean partnership teams to participate in that process;
					(4)considers possible
			 consolidation of oceanic or atmospheric programs, functions, services, or
			 resources within or among Federal agencies, if their consolidation would not
			 undermine the National Ocean Policy;
					(5)includes
			 recommendations prepared under section 103(b)(1) for any resources or new
			 authorities that Federal agencies may need to implement the National Ocean
			 Policy;
					(6)includes
			 recommendations prepared under section 103(b)(2) regarding agency ocean budgets
			 and their sufficiency to achieve the National Ocean Policy; and
					(7)includes a report
			 on the condition of ocean waters, coastal waters, and ocean resources and the
			 progress toward meeting the goals of the National Ocean Policy.
					(b)Review and
			 updateThe Committee on Ocean Policy shall review and update the
			 coordination plan as needed, but at least every 6 years.
				105.Council of
			 Advisors on Ocean Policy
				(a)EstablishmentThere
			 is established the Council of Advisors on Ocean Policy, which shall advise the
			 President on policies to protect, maintain, and restore marine ecosystem health
			 on a regional and national basis.
				(b)ChairThe
			 President shall designate a non-Federal member of the Council to serve as Chair
			 of the Council. The term of the Chair shall be 4 years. The Chair shall be
			 responsible for—
					(1)convening meetings
			 at least two times a year; and
					(2)directing the work
			 of the Council.
					(c)MembershipThe
			 Council shall have at least 20 members appointed by the President, in
			 consultation with the National Ocean Advisor (who shall serve as an ex officio
			 member of the Council). Such members of the Council shall—
					(1)be appointed based
			 on their knowledge and experience in coastal, ocean, and atmospheric science,
			 policy, and other related areas; and
					(2)include at least 1
			 representative from—
						(A)local
			 governments;
						(B)Indian
			 tribes;
						(C)the marine science
			 research community;
						(D)the marine science
			 education community;
						(E)the commercial
			 fishing sector;
						(F)the commercial seafood sector;
						(G)the recreational
			 fishing sector;
						(H)the energy
			 development, the shipping and transportation, and the marine tourism
			 industries;
						(I)agriculture, which
			 may include timber;
						(J)watershed
			 organizations (other than organizations represented under subparagraph (J)),
			 which may include resource conservation districts; and
						(K)nongovernmental
			 organizations (other than organizations represented under subparagraph (I)),
			 including groups interested in marine conservation.
						(d)Terms of
			 membership
					(1)In
			 generalThe term of a member of the Council shall be 4
			 years.
					(2)Initial
			 appointeesOf the members initially appointed to the
			 Council—
						(A)at least one-half
			 shall be appointed to a 4-year term that ends in a Federal election year in
			 which there occurs an election of the President; and
						(B)at least one-half
			 shall be appointed to a 4-year term that ends in a Federal election year in
			 which there does not occur an election of the President.
						(3)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term.
					(4)LimitationAn
			 individual may not serve more than 2 terms as a member of the Council.
					(e)Compensation and
			 expensesA member of the Council shall not receive compensation
			 for service on the Council, but upon request by the member may be allowed
			 travel expenses, including per diem in lieu of subsistence, in accordance with
			 subchapter I of chapter 57 of title 5, United States Code.
				(f)Federal Advisory
			 Committee Act
					(1)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Council.
					(2)ComplianceNotwithstanding
			 paragraph (1), the Council shall be appointed and operate in a manner
			 consistent with all provisions of the Federal Advisory Committee Act with
			 respect to—
						(A)the balance of its
			 membership;
						(B)provision of
			 public notice regarding its activities;
						(C)open meetings;
			 and
						(D)public access to
			 documents created by the Council.
						IINational Oceanic
			 and Atmospheric Administration Organic Act
			201.National
			 Oceanic and Atmospheric Administration
				(a)In
			 generalThe National Oceanic and Atmospheric Administration, as
			 in effect immediately before the enactment of this Act, shall be an
			 administration in the Department of Commerce. Except as otherwise provided in
			 this Act (including the amendments and repeals made by this Act)—
					(1)the Administration
			 shall have the administrative structure, officers, functions, and authorities
			 it had immediately before the enactment of this Act, including under
			 Reorganization Plan No. 4 of 1970 (5 U.S.C. App.); and
					(2)the Administrator
			 shall have the authority, subject to the availability of appropriations—
						(A)to create,
			 support, and maintain joint centers, and to enter into and perform contracts,
			 leases, grants, or cooperative agreements on terms the Administrator considers
			 appropriate;
						(B)to disseminate
			 information and conduct education and outreach in direct support of the
			 purposes of this Act; and
						(C)to accept
			 interagency financing of boards or similar groups to carry out interagency
			 activities for which the Administration serves as a lead agency.
						(b)MissionThe
			 Administration shall be the civilian agency of the Federal Government
			 principally responsible for—
					(1)providing to the
			 Nation oceanic, weather, atmospheric, and climate services and research;
					(2)monitoring changes
			 in the earth’s environment; and
					(3)conducting and
			 supporting research, conservation, management, education and outreach regarding
			 ocean and coastal resources, weather, and climate.
					202.Functions
				(a)In
			 generalThe Administrator shall perform the following functions
			 to carry out the mission set forth in section 201(b) in a coordinated,
			 integrated, and ecosystem-based manner for the benefit of the Nation:
					(1)Management,
			 conservation, protection, and restoration of ocean and coastal resources,
			 including living marine resources, habitats, maritime heritage resources, and
			 ocean ecosystems.
					(2)Observation,
			 monitoring, assessment, forecasting, prediction, operations, and exploration
			 for ocean, coastal, and atmospheric environments including weather, space
			 weather, climate, navigation, and marine resources.
					(3)Research,
			 education and outreach, development of hydrographic products and services,
			 technical assistance, technology development, and innovation activities
			 relating to ocean and atmospheric environments including basic and applied
			 scientific research and activities that support other agency functions and
			 missions.
					(b)State and federal
			 coordinationThe Administrator shall ensure that Administration
			 programs and activities collaborate with State and Federal programs to
			 encourage cooperation, coordination, and integration of State and Federal
			 coastal, oceanic, and atmospheric programs, including the planning and
			 implementation of regional and ecosystem-based activities.
				(c)International
			 coordination
					(1)Cooperation by
			 administratorThe Administrator shall cooperate to the fullest
			 extent practicable with the Secretary of State in providing representation at
			 all meetings and conferences relating to actions or activities described in
			 this Act in which representatives of the United States and foreign countries
			 participate.
					(2)Consultation
			 with administratorThe Secretary of State and any other officer
			 of the United States with responsibility for agreements, treaties, or
			 understandings with foreign nations and international organizations shall
			 consult with the Administrator whenever the subject matter or activity involved
			 relates to a function of the Administrator.
					(3)Authority of
			 Secretary of Commerce not affectedThis subsection does not affect the
			 authority of the Secretary of Commerce with respect to international fishing
			 agreements.
					(d)PartnershipsThe
			 Administrator may promote, support, and enter into agreements with academia,
			 industry, conservation groups, educators, and other interested persons to
			 improve the effectiveness of Administration programs and activities and enhance
			 public awareness and understanding of Administration science, service, and
			 stewardship missions.
				203.Administration
			 leadership
				(a)Under Secretary
			 of Commerce for Oceans and Atmosphere and Administrator
					(1)In
			 generalThere shall be, as the Administrator and head of the
			 Administration, an Under Secretary of Commerce for Oceans and Atmosphere. The
			 Administrator shall be appointed by the President, by and with the advice and
			 consent of the Senate.
					(2)FunctionsThe
			 Administrator, as head of the Administration, shall be responsible for—
						(A)the functions under
			 section 202(a);
						(B)general management
			 and supervision of the operations of the Administration;
						(C)policy development
			 and guidance;
						(D)formulation,
			 guidance, and execution of budget for the Administration;
						(E)serving as the
			 Department of Commerce official for all ocean and atmosphere issues with other
			 elements of the Department of Commerce and with other Federal agencies, State,
			 tribal, and local governments, and the public; and
						(F)such other duties
			 with respect to the Administration as the Secretary may prescribe.
						(b)Assistant
			 Secretary of Commerce for Oceans and Atmosphere and Deputy
			 Administrator
					(1)In
			 generalThere shall be, as Deputy Administrator of the
			 Administration, an Assistant Secretary of Commerce for Oceans and Atmosphere.
			 The Deputy Administrator shall be appointed by the President, by and with the
			 advice and consent of the Senate. The Deputy Administrator shall be the
			 Administrator’s first assistant for purposes of subchapter III of chapter 33 of
			 title 5, United States Code.
					(2)FunctionsThe
			 Deputy Administrator shall—
						(A)serve as an
			 advisor to the Administrator on all program and policy issues;
						(B)perform such
			 functions and exercise such powers as the Administrator may prescribe;
			 and
						(C)act as
			 Administrator during the absence or disability of the Administrator or in the
			 event of a vacancy in the office of Administrator.
						(c)Deputy Under
			 Secretary of Commerce for Oceans and Atmosphere and Chief Operating
			 Officer
					(1)In
			 generalThere shall, be as the Chief Operating Officer of the
			 Administration, a Deputy Under Secretary of Commerce for Oceans and Atmosphere.
			 The Deputy Under Secretary shall be appointed by the Secretary. The position of
			 Deputy Under Secretary shall be a Senior Executive Service position authorized
			 under section 3133 of title 5, United States Code.
					(2)FunctionsThe
			 Deputy Under Secretary shall—
						(A)ensure the timely
			 and effective implementation of Administration policies and objectives;
						(B)be responsible for
			 all aspects of the Administration’s operations and management, including
			 budget, financial operations, information services, facilities, human
			 resources, procurements, and associated services;
						(C)act as the
			 Assistant Secretary during the absence or disability of the Assistant Secretary
			 or in the event of a vacancy in such position; and
						(D)perform such other
			 duties as the Administrator shall prescribe.
						(d)Deputy assistant
			 secretaries
					(1)In
			 generalThere shall be in the Administration three Deputy
			 Assistant Secretaries.
					(2)FunctionsThe
			 Secretary shall—
						(A)designate the
			 functions of each Deputy Assistant Secretary; and
						(B)assign to each
			 Deputy Assistant Secretary one of the functions under paragraphs (1), (2), and
			 (3) of section 202(a).
						(3)QualificationsThe
			 Deputy Assistant Secretaries shall be appointed by the Secretary from among
			 individuals who are qualified by reason of background and experience to direct
			 the implementation and administration of the functions for which they are
			 responsible. The positions of Deputy Assistant Secretaries shall be Senior
			 Executive Service positions authorized under section 3133 of title 5, United
			 States Code.
					(e)General
			 counsel
					(1)In
			 generalThere shall be in the Administration a General Counsel.
			 The General Counsel shall be appointed by the Secretary. The General Counsel
			 shall be paid at the rate of basic pay for level V of the Executive
			 Schedule.
					(2)FunctionsThe
			 General Counsel shall—
						(A)serve as the chief
			 legal officer of the Administration for all legal matters that arise in
			 connection with the conduct of the functions of the Administration; and
						(B)perform such other
			 functions and exercise such powers as the Administrator may prescribe.
						(f)Additional
			 positionsThe Administrator may appoint individuals to such
			 additional positions in the Administration as may be appropriate to reflect any
			 restructuring of the Administration.
				(g)Conforming
			 amendments to reorganization plan
					(1)Reorganization
			 plan no. 4 of 1970Reorganization Plan No. 4 of 1970 (5 U.S.C.
			 App.) is amended—
						(A)in section 1, by
			 adding at the end the following:
							
								(g)The functions vested in the Secretary of
				the Interior and the Secretaries by the Act of June 8 1906, (16 U.S.C. 433 et
				seq.), popularly known as the Antiques Act of 1906, relating to national
				monuments comprised of ocean or coastal
				resources.
								;
				and
						(B)in section 2, by
			 striking subsection (e).
						(2)Title 5,
			 u.s.cSection 5316 of title 5, United States Code, is amended by
			 striking Assistant Administrator for Coastal Zone Management,
			 and all that follows through Assistant Administrators (3), National
			 Oceanic and Atmospheric Administration..
					204.National
			 Weather Service
				(a)In
			 generalThere shall be in the Administration the National Weather
			 Service.
				(b)MissionThe
			 mission of the National Weather Service is to provide weather, water, climate,
			 tsunami, and space weather forecasts and warnings for the United States, its
			 territories, adjacent waters, and ocean areas for the protection of life and
			 property and the enhancement of the national economy. In carrying out the
			 mission of the National Weather Service, the Administrator shall seek to ensure
			 that the National Weather Service—
					(1)provides timely
			 and accurate weather, water, climate, tsunami, and space weather forecasts;
			 and
					(2)provides timely
			 and accurate warnings of natural hazards related to weather, water, climate,
			 and tsunamis, and of space weather hazards.
					(c)FunctionsTo
			 accomplish the mission described in section 201(b), and in addition to the
			 functions described in section 202(a), the functions of the National Weather
			 Service shall include—
					(1)maintaining a
			 network of local weather forecast offices;
					(2)maintaining a
			 network of observation systems to collect weather, water, and climate
			 data;
					(3)operating national
			 centers to deliver guidance, forecasts, warnings, and analysis about weather,
			 water, climate, tsunami, and space weather phenomena for use by the
			 Administration and the public;
					(4)providing
			 information to Federal, State, and local agencies and other organizations
			 responsible for emergency preparedness and response;
					(5)conducting and
			 supporting applied research to facilitate the rapid incorporation of weather
			 and climate science advances into operational tools; and
					(6)other functions to
			 serve the mission of the National Weather Service described in subsection
			 (b).
					205.Science
			 Advisory BoardThere shall be
			 within the Administration a Science Advisory Board, in accordance with the
			 document entitled U.S. Department of Commerce Charter of the NOAA
			 Science Advisory Board, dated August 9, 2005.
			206.Restructuring
			 plan
				(a)In
			 generalThe Administrator shall develop a plan and budget setting
			 forth a proposal for restructuring the Administration and its programs, as they
			 existed immediately before enactment of this title, that implement this title,
			 are consistent with section 101, and consider the recommendations of the U.S.
			 Commission on Ocean Policy so as to provide improved services to the
			 Nation.
				(b)ContentThe
			 plan shall—
					(1)describe
			 leadership positions and roles, and program offices and duties;
					(2)consider—
						(A)regional
			 approaches to management and ecosystem-based management;
						(B)coordination with
			 outside entities, both nationally and internationally; and
						(C)needs to expand or
			 downsize employees or facilities (or both);
						(3)be consistent with
			 section 202 and the other provisions of this Act, and maximize the efficiency
			 with which the Administration carries out and assures the effectiveness of the
			 functions of the Administrator described in section 202(a);
					(4)improve the
			 sharing of research and other information and the compilation of available
			 data, that is of use across programmatic themes; and
					(5)to the maximum
			 extent practicable, eliminate duplication of effort or overlapping efforts
			 among offices.
					(c)ConsultationThe
			 Administrator shall develop the plan in consultation with interested persons,
			 including representatives of the States, academia, industry, conservation
			 organizations, and labor organizations certified as the exclusive
			 representatives of Administration employees pursuant to chapter 71 of title 5,
			 United States Code.
				(d)Schedule
					(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Administrator shall develop the plan and shall publish the plan
			 in the Federal Register.
					(2)Public
			 commentThe Federal Register notice shall solicit comments for a
			 period of 60 days.
					(3)Final
			 planNot later than 120 days after the expiration date of the
			 comment period described in paragraph (2), the Administrator shall complete a
			 final plan that takes into account the comments received.
					(4)TransmittalUpon
			 completing the final plan, the Administrator shall—
						(A)transmit the final
			 plan, and an explanation of how the Administrator addressed each issue raised
			 by the public comments received, to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committees on Science and on Natural
			 Resources of the House of Representatives for review; and
						(B)publish the final
			 plan and explanation in the Federal Register.
						(e)Reporting
					(1)Administration
			 internal reviewOnce every 3 years after implementation of the
			 reorganization plan, the Administrator shall transmit a report to Congress
			 assessing the effectiveness and efficiency of the Administration in carrying
			 out its functions and fulfilling its mission, as set forth in sections
			 201(b).
					(2)Government
			 Accountability Office reviewNot later than 3 years after the
			 Administration implements the reorganization plan, and every 6 years
			 thereafter, the Comptroller General of the United States shall conduct an
			 independent review of the effectiveness and efficiency of the Administration in
			 fulfilling its mission, as set forth in section 201(b), and carrying out the
			 functions set forth in section 202. Upon completing the review, the Comptroller
			 General shall transmit a report to Congress with his or her findings.
					207.Reprogramming
			 requestsWhenever the
			 Administrator transmits a budget reprogramming request to the Appropriations
			 Committees of the House of Representatives and the Senate, the Administrator
			 shall simultaneously submit a copy of the request to the Committee on Science
			 and the Committee on Natural Resources of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate.
			208.Savings
			 provisionsExcept as
			 otherwise provided in this Act, all rules and regulations, determinations,
			 standards, contracts, certifications, authorizations, appointments,
			 delegations, results and findings of investigations, and other actions duly
			 issued, made, or taken by or pursuant to or under the authority of any statute
			 that resulted in the assignment of functions or activities to the Secretary of
			 Commerce, the Department of Commerce, the Under Secretary of Commerce for
			 Oceans and Atmosphere, or any other official of the National Oceanic and
			 Atmospheric Administration, as are in effect immediately before the enactment
			 of this Act, shall continue in full force and effect after enactment of this
			 Act until modified or rescinded.
			209.ReportNot later than 1 year after the date of the
			 enactment of this Act, the Administrator shall submit a report to the Congress
			 on the implementation of this Act, including such recommendations as the
			 Administrator considers appropriate regarding changes to existing law
			 (including granting of additional authority to the Administrator).
			210.Function
			 definedIn this title the
			 term function includes authorities, powers, rights, privileges,
			 immunities, programs, projects, activities, duties, and
			 responsibilities.
			IIIRegional
			 Coordination and Planning
			301.Regional ocean
			 coordination
				(a)In
			 generalThe purpose of this title is to promote coordinated
			 regional efforts to further the implementation of the National Ocean Policy
			 through—
					(1)the designation of
			 distinct ocean regions; and
					(2)the establishment
			 of regional ocean partnerships, and the development and implementation of
			 regional ocean strategic plans.
					(b)Objectives of
			 regional effortsSuch regional efforts shall achieve the
			 following:
					(1)Provide for more
			 systematic communication, coordination, and alignment of State and Federal
			 governmental authorities and programs with the size, scale, and characteristics
			 of regional marine ecosystems while recognizing regional economic and social
			 patterns.
					(2)Build on and
			 improve existing regional programs and initiatives and foster the creation of
			 new regional efforts in areas where effective interstate and Federal
			 cooperative efforts are currently lacking.
					(3)Provide for
			 regional and subregional ocean assessments, based on the best available
			 science, to determine status and trends and to provide the information needed
			 to improve management decisions.
					(4)Identify shared
			 State and Federal priority issues and address them in a collaborative and
			 coordinated way based on existing legal authorities.
					(5)Improve
			 integration of government efforts and maximize government efficiency.
					(6)Identify and
			 provide data and information needed by the Regional Ocean Partnerships
			 established under section 302.
					(7)Provide for
			 opportunities for public input on regional priorities and plans and for
			 improved citizen and community stewardship of ocean waters, coastal waters, and
			 ocean resources.
					(c)Regions
					(1)DesignationThere
			 are hereby designated the following ocean regions:
						(A)North Pacific
			 Ocean RegionThe North Pacific Ocean Region, which shall consist
			 of the coastal zone (as defined in section 304 of the Coastal Zone Management
			 Act of 1972 (16 U.S.C. 1453) and watershed areas of the State of Alaska that
			 have a significant impact on coastal waters of the State of Alaska seaward to
			 the extent of the Exclusive Economic Zone as specified in Presidential
			 Proclamation Number 5030, dated March 10, 1983.
						(B)Pacific Ocean
			 RegionThe Pacific Ocean Region, which shall consist of the
			 coastal zone (as defined in section 304 of the Coastal Zone Management Act of
			 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a
			 significant impact on coastal waters of the States of Washington, Oregon, and
			 California seaward to the extent of the Exclusive Economic Zone as specified in
			 Presidential Proclamation Number 5030, dated March 10, 1983.
						(C)Western Pacific
			 Ocean RegionThe Western Pacific Ocean Region, which shall
			 consist of the coastal zone (as defined in section 304 of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1453) of the States of Hawaii, Guam, American
			 Samoa, and the Northern Mariana Islands seaward to the extent of the Exclusive
			 Economic Zone as specified in Presidential Proclamation Number 5030, dated
			 March 10, 1983, including the territorial waters of the Commonwealths,
			 territories, and possessions of the United States in the Pacific Ocean.
						(D)Gulf of Mexico
			 Ocean RegionThe Gulf of Mexico Ocean Region, which shall consist
			 of the coastal zone (as defined in section 304 of the Coastal Zone Management
			 Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a
			 significant impact on coastal waters of the States of Texas, Louisiana,
			 Mississippi, Alabama, and Florida seaward to the extent of the Exclusive
			 Economic Zone as specified in Presidential Proclamation Number 5030, dated
			 March 10, 1983.
						(E)Caribbean Ocean
			 RegionThe Caribbean Ocean Region, which shall consist of the
			 coastal zone (as defined in section 304 of the Coastal Zone Management Act of
			 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a
			 significant impact on coastal waters of the Virgin Islands and the Commonwealth
			 of Puerto Rico seaward to the extent of the Exclusive Economic Zone as
			 specified in Presidential Proclamation Number 5030, dated March 10, 1983,
			 including the territorial waters of the Caribbean Sea and Atlantic
			 Ocean.
						(F)Southeast
			 Atlantic Ocean RegionThe Southeast Atlantic Ocean Region, which
			 shall consist of the coastal zone (as defined in section 304 of the Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States
			 that have a significant impact on coastal waters of the States of Florida,
			 Georgia, South Carolina, and North Carolina seaward to the extent of the
			 Exclusive Economic Zone as specified in Presidential Proclamation Number 5030,
			 dated March 10, 1983.
						(G)Northeast
			 Atlantic Ocean RegionThe Northeast Atlantic Ocean Region, which
			 shall consist of the coastal zone (as defined in section 304 of the Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States
			 that have a significant impact on coastal waters of the States of Maine, New
			 Hampshire, Massachusetts, Rhode Island, and Connecticut seaward to the extent
			 of the Exclusive Economic Zone as specified in Presidential Proclamation Number
			 5030, dated March 10, 1983.
						(H)Mid-Atlantic
			 Ocean RegionThe Mid-Atlantic Ocean Region, which shall consist
			 of the coastal zone (as defined in section 304 of the Coastal Zone Management
			 Act of 1972 (16 U.S.C. 1453)) and watershed areas of the States that have a
			 significant impact on coastal waters of the States of New York, New Jersey,
			 Delaware, Maryland, Pennsylvania, and Virginia seaward to the extent of the
			 Exclusive Economic Zone as specified in Presidential Proclamation Number 5030,
			 dated March 10, 1983.
						(I)Great Lakes
			 RegionThe Great Lakes Region, which shall consist of the coastal
			 zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1453)) and watershed areas of the States that have a significant impact
			 on coastal waters of the States of Wisconsin, Minnesota, Michigan, Illinois,
			 Indiana, Ohio, New York, and Pennsylvania to the extent of the territorial
			 waters of the United States in the Great Lakes.
						(2)SubregionsEach
			 Regional Ocean Partnership established under section 302 may establish such
			 subregions, or geographically specified management areas, as necessary for
			 efficient and effective management of region-specific ecosystem issues.
					302.Regional Ocean
			 Partnerships
				(a)In
			 general
					(1)EstablishmentWithin
			 1 year after the date of the enactment of this Act, the Administrator, in
			 consultation with the Committee on Ocean Policy and the appropriate coastal
			 States, shall establish or designate a Regional Ocean Partnership for each of
			 the ocean regions established by section 301.
					(2)FunctionsEach
			 Partnership shall, for the ocean region for which it is established or
			 designated—
						(A)pursue the
			 objectives set forth in section 301(b);
						(B)further the
			 implementation of the National Ocean Policy; and
						(C)develop and
			 implement a Regional Ocean Strategic Plan under section 303.
						(b)Existing
			 regional effortsFor any ocean region for which a regional ocean
			 governance effort already exists, the relevant coastal States shall work with
			 the Administrator to determine whether the Partnership established or
			 designated for the ocean region should build upon and expand that effort, or
			 whether the Administrator should initiate a new effort.
				(c)Membership
					(1)Federal
			 representativesWithin 270 days after the date of the enactment
			 of this Act, the Committee on Ocean Policy shall designate the Federal agencies
			 and departments that shall participate in each Partnership. Among the agencies
			 and department designated for each Partnership, the Committee shall include all
			 Federal agencies and departments that have expertise in ocean and coastal
			 policy, oversee ocean and coastal policy or resource management, or engage in
			 activities that significantly affect ocean waters, coastal waters, or ocean
			 resources. The head of each Federal agency or department designated by the
			 Committee on Ocean Policy shall select and appoint officers or employees of
			 their agency or department to serve as their representatives to each
			 Partnership. The Administrator, or his or her designated representative, shall
			 serve as the chairperson of each Partnership.
					(2)State
			 representatives
						(A)Coastal State
			 representativesThe Governor of each coastal State within each
			 ocean region designated under section 301(c) shall—
							(i)within 9 months
			 after the date of enactment of this Act, inform the Administrator whether or
			 not the State intends to participate in the Partnership for the ocean region;
			 and
							(ii)if
			 the State intends to participate in such Partnership, within 1 year of
			 enactment of this Act, appoint an officer or employee of the coastal State
			 agency with primary responsibility for overseeing ocean and coastal policy or
			 resource management to that Partnership.
							(B)Noncoastal State
			 appointments
							(i)In
			 generalWithin 9 months after the date of enactment of this Act,
			 the Governor of each noncoastal State within each ocean region designated under
			 section 301(c) shall notify the Administrator whether or not the State seeks to
			 participate in the Partnership for the ocean region. The Partnership for that
			 region shall appoint to the Partnership one or more representatives of
			 noncoastal States that notify the Administrator, subject to clause (ii).
							(ii)Appointments
			 for more than one noncoastal StateIf more than one noncoastal
			 State notifies the Administrator under clause (i) with respect to a
			 Partnership—
								(I)the Partnership
			 shall establish a process for nominating and appointing representatives under
			 this subparagraph;
								(II)the total number
			 of representatives appointed under this subparagraph for the Partnership may
			 not exceed the number of coastal State representatives on the Partnership;
			 and
								(III)in appointing
			 representatives to the Partnership, the Partnership shall consider the relative
			 impact on the ocean region for which the Partnership must prepare a Regional
			 Ocean Strategic Plan of the waters under each such noncoastal State’s
			 jurisdiction that feed into the ocean region.
								(C)North Pacific
			 Regional Ocean PartnershipThe Governor of the State of
			 Washington—
							(i)within 9 months
			 after the date of enactment of this Act, shall notify the Administrator whether
			 or not the State intends to participate in the North Pacific Regional Ocean
			 Partnership; and
							(ii)if
			 such State intends to participate in such Partnership, within 1 year after the
			 date of enactment of this Act shall appoint to such Partnership an officer or
			 employee of the Washington State agency with primary responsibility for
			 overseeing ocean and coastal policy or resource management.
							(3)Regional Fishery
			 Management Council representationThe executive director of each
			 Regional Fishery Management Council with jurisdiction in the ocean region of a
			 Partnership and the executive director of the interstate marine fisheries
			 commission with jurisdiction in the ocean region of a Partnership shall each
			 serve as a member of the Partnership, and shall be considered non-Federal
			 representatives for the purposes of paragraph (5)(A).
					(4)Local government
			 representativeEach Partnership shall receive nominations and
			 select one representative from a coastal political subdivision to represent the
			 interests of local and county governments on the Partnership.
					(5)Additional
			 appointments
						(A)BalanceEach
			 Partnership shall—
							(i)identify the total
			 number of additional non-Federal representatives within the ocean region of the
			 Partnership necessary to ensure that the combined number of non-Federal
			 representatives on the Partnership equals the number of Federal representatives
			 on the Partnership; and
							(ii)identify a
			 process for selecting such non-Federal representatives that, to the maximum
			 extent practicable, assures balanced and broad non-Federal
			 representation.
							(B)International
			 representativesIn cooperation with the Secretary of State, each
			 Partnership may foster nonbinding relationships with foreign governments,
			 agencies, States, provinces, and other entities as appropriate, at scales
			 appropriate to the ocean region under the authority of the Partnership,
			 including by providing opportunities for participation by foreign
			 representatives at meetings of the Partnership, its advisory committees, and
			 other working groups.
						(d)Steering
			 Committee
					(1)In
			 generalEach Partnership may establish a Steering Committee to
			 provide leadership with respect to the development and implementation of the
			 Regional Ocean Strategic Plan under section 303 and to ensure that the goals
			 set forth in such Regional Ocean Strategic Plan are being met within the
			 timelines established by that section.
					(2)MembershipThe
			 Steering Committee shall include—
						(A)one representative
			 from each coastal State that appoints a representative to the Partnership;
			 and
						(B)one representative
			 from each of three Federal agencies designated by the Committee on Ocean
			 Policy.
						(e)Advisory
			 committees
					(1)AuthorityEach
			 Partnership may establish and appoint members of advisory committees and
			 working groups as necessary for preparation and implementation of its Regional
			 Ocean Strategic Plan under this title.
					(2)Advice and
			 inputEach Partnership shall provide opportunities for citizen
			 and stakeholder input in the development and implementation of its Regional
			 Ocean Strategic Plan.
					(f)Coordination
					(1)Existing
			 programsEach Partnership shall build upon and complement current
			 State, multistate, and regional capacity and governance and institutional
			 mechanisms to manage and protect ocean waters, coastal waters, and ocean
			 resources.
					(2)Inland
			 regionsEach Partnership shall collaborate and coordinate as
			 necessary and appropriate with noncoastal States that may significantly impact
			 marine ecosystem health in the ocean region or the Partnership.
					(g)Procedures
					(1)In
			 generalEach Partnership shall operate in accordance with
			 procedures established by the Partnership and approved by the
			 Administrator.
					(2)Required
			 proceduresThe Administrator shall prescribe requirements for
			 approval of procedures under paragraph (1) that at minimum provide for—
						(A)transparency in
			 decisionmaking;
						(B)opportunities for
			 public input and participation; and
						(C)the use of
			 advisory committees that may be established under subsection (e).
						(h)Staff
					(1)Hiring
			 authorityEach Partnership may hire such staff as is necessary to
			 perform the functions of the Partnership.
					(2)TreatmentStaff
			 hired by a Partnership shall be treated as employees of the Administration,
			 except for any staff that are hired by participating States.
					(i)Federal Advisory
			 Committee Act
					(1)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to Partnerships, steering committees, or any advisory committee
			 established under this title.
					(2)ComplianceNotwithstanding
			 paragraph (1), each Partnership and each advisory committee of a Partnership
			 shall be appointed and operate in a manner consistent with all provisions of
			 the Federal Advisory Committee Act with respect to—
						(A)the balance of
			 their membership;
						(B)provision of public
			 notice regarding their activities;
						(C)open meetings;
			 and
						(D)public access to
			 documents created by the Partnerships or advisory committees of the
			 Partnerships.
						303.Regional Ocean
			 Strategic Plans
				(a)Initial ocean
			 region assessment
					(1)In
			 generalThe Administrator, in consultation with the Regional
			 Ocean Partnership for an ocean region and other experts, shall, within 1 year
			 after establishment or designation of such Partnership, prepare an initial
			 ocean region assessment of the ocean region in order to guide the development
			 of the Regional Ocean Strategic Plan prepared for such ocean region under
			 subsection (b).
					(2)ContentsEach
			 initial assessment shall include a summary of—
						(A)the ocean region’s
			 marine ecosystem health, culture, and economy;
						(B)existing,
			 emerging, and cumulative threats to marine ecosystem health of the ocean
			 region;
						(C)indicators that
			 measure marine ecosystem health of the ocean region; and
						(D)important
			 ecological areas within the ocean region.
						(3)Public
			 participationThe Administrator, in consultation with the
			 Regional Ocean Partnership, shall provide opportunities for public input in the
			 development of the assessment and updates of the assessment under subsection
			 (c). Such opportunities shall include opportunities for sharing of the latest
			 science and local knowledge regarding the ocean region’s ocean waters, coastal
			 waters, and ocean resources using annual public ecosystem forums.
					(b)Regional Ocean
			 Strategic Plan
					(1)RequirementEach
			 Regional Ocean Partnership shall, within 2 years after the completion of the
			 initial ocean region assessment, prepare and submit to the Administrator for
			 review, consultation, and approval a Regional Ocean Strategic Plan for
			 adaptive, ecosystem-based management of United States ocean waters, coastal
			 waters, and ocean resources for the ocean region of the Partnership consistent
			 with the National Ocean Policy.
					(2)ContentsEach
			 Plan prepared by a Regional Ocean Partnership shall—
						(A)be based on the
			 ocean region assessment required under subsection (a) and (c);
						(B)describe
			 short-term and long-term goals for improving marine ecosystem health in the
			 ocean region covered by the Plan;
						(C)recommend
			 long-term monitoring measures for important ecological areas within the ocean
			 region covered by the Plan;
						(D)identify State and
			 Federal priority issues within the ocean region covered by the Plan;
						(E)describe
			 ecosystem-based management solutions and policies to address the priority
			 issues;
						(F)describe
			 short-term and long-term indicators for measuring improvements in economic
			 sustainability in the ocean region that result from improved ecological
			 conditions and improved collaboration and coordination amongst Federal and
			 State agencies;
						(G)identify research,
			 information, and data needed to carry out the Plan;
						(H)identify
			 performance measures and benchmarks for purposes of subparagraphs (B), (C), and
			 (E) to be used to evaluate the Plan’s effectiveness; and
						(I)define
			 responsibilities and include an analysis of the gaps in authority,
			 coordination, and resources, including funding, that must be filled in order to
			 fully achieve those performance measures and benchmarks.
						(3)Public
			 participationEach Regional Ocean Partnership shall provide
			 adequate opportunities for public input during the development of the Plan and
			 any Plan revisions.
					(c)Updated ocean
			 region assessmentsThe Administrator, in consultation with the
			 appropriate Regional Ocean Partnership and other experts, shall, within 4 years
			 after approval of the Plan and at least once every 6 years thereafter, update
			 the initial ocean region assessment prepared under subsection (a) to provide
			 more detailed information regarding the required elements of the assessment and
			 to include any new information that has become available.
				(d)Plan
			 revisionEach approved Regional Ocean Strategic Plan shall be
			 reviewed and revised by the relevant Regional Ocean Partnership at least once
			 every 6 years. Such review and revision shall be based on a recently updated
			 ocean region assessment. Any proposed revisions to the Plan shall be
			 transmitted to the Administrator for review and approval pursuant to this
			 section.
				(e)Action by the
			 Administrator
					(1)Review of
			 plans
						(A)Commencement of
			 reviewWithin 10 days after transmittal of a Regional Ocean
			 Strategic Plan, or any revision to such a Plan, by a Regional Ocean
			 Partnership, the Administrator shall commence a review of the Plan or the
			 revised Plan, respectively.
						(B)Public notice
			 and commentImmediately after receipt of such a Plan or revision,
			 the Administrator shall publish the plan or revision in the Federal Register
			 and provide an opportunity for the submission of public comment for a 60-day
			 period beginning on the date of such publication.
						(C)Requirements for
			 approvalBefore approving a
			 plan, or any revision to a plan, the administrator must find that the plan or
			 revision—
							(i)is
			 consistent with the National Ocean Policy; and
							(ii)adequately
			 addresses the required elements under subsection (b) of this section.
							(D)Deadline for
			 reviewWithin 120 days after transmittal of a Plan, or a revision
			 to a Plan, the Administrator shall approve or disapprove the Plan or revision
			 by written notice.
						(2)Regional
			 information systemsThe Administrator shall, within 1 year after
			 the date of the enactment of this Act and in collaboration with marine
			 laboratories and academic and other relevant institutions, establish a network
			 of regional ocean ecosystem resource information systems for each ocean
			 region—
						(A)to provide access
			 to geophysical, atmospheric, oceanographic, and marine biological data,
			 including genetic research, studies, data, maps, and analyses necessary to the
			 understanding of the ocean ecosystem;
						(B)from which to draw
			 information for the establishment of policies and priorities related to the
			 conservation, use, and management of ocean waters, coastal waters, and ocean
			 resources; and
						(C)to provide
			 information of the development and implementation of Plans.
						(f)ImplementationMembers
			 of a Regional Ocean Partnership shall, to the maximum extent practicable,
			 implement a Regional Ocean Strategic Plan that is prepared by the Partnership
			 and approved by the Administrator under this section, consistent with existing
			 legal authorities.
				304.RegulationsThe Administrator shall issue such
			 regulations as the Administrator considers necessary to ensure proper
			 administration of this title.
			305.Other
			 authorityThis title shall
			 not be construed as superseding or diminishing the authorities and
			 responsibilities, under any other provision of law, of the Administrator or any
			 other Federal, State, or tribal officer, employee, department, or
			 agency.
			IVAuthorization of
			 appropriations and establishment of trust fund
			401.Establishment
			 of fund
				(a)Establishment of
			 fundThere is established in the Treasury of the United States a
			 fund which shall be known as the Ocean and Great Lakes Conservation
			 Trust Fund. For each fiscal year after the date of enactment of this
			 Act, the Secretary of the Treasury shall deposit into the Fund the following
			 amounts:
					(1)Healthy Ocean
			 StampAmounts received by the United States from the sale of a
			 Healthy Ocean Stamp under section 407.
					(2)Amounts not
			 disbursedAll appropriated but un-disbursed amounts deposited
			 under section 402(c) each fiscal year.
					(3)InterestAll
			 interest earned under subsection (b).
					(b)InterestThe
			 Secretary of the Treasury shall invest monies in the Fund (including interest)
			 in public debt securities with maturities suitable to the needs of the Fund, as
			 determined by the Secretary of the Treasury, and bearing interest at rates
			 determined by the Secretary of the Treasury, taking into consideration current
			 market yields on outstanding marketable obligations of the United States of
			 comparable maturity. Such invested monies shall remain invested until needed to
			 meet requirements for disbursement for the programs financed under this
			 Act.
				(c)Use of
			 fundThe Administrator may, subject to appropriation, use funds
			 available in the Ocean and Great Lakes Conservation Fund to supplement
			 appropriations made under section 406(a).
				402.Payments to
			 States
				(a)In
			 generalThe Administrator shall make payments to those coastal
			 States that are eligible for funding under section 403, subject to the
			 availability of appropriations under section 406. The total of the amount paid
			 each fiscal year to coastal States in any ocean region shall not exceed the
			 amount allocated for the ocean region for that fiscal year under section
			 405.
				(b)Report
			 requirementNo payment shall be made to any State under this
			 section until the State has—
					(1)agreed to provide
			 such reports to the Administrator, in such form and containing such
			 information, as may be reasonably necessary to enable the Administrator to
			 perform the duties of the Administrator under this title; and
					(2)adopted such fiscal
			 control and fund accounting procedures as may be necessary to assure proper
			 disbursement and accounting for Federal revenues paid to the State under this
			 title.
					(c)Unexpended
			 fundsAt the end of each fiscal year, the Administrator shall
			 deposit in the Fund established in section 401 any amount appropriated under
			 section 406 but not disbursed to a State under this section.
				403.Eligibility for
			 funding
				(a)Eligibility of
			 StateA State shall not be eligible for funding for purposes of
			 section 402 unless the Administrator, in consultation with the Partnership,
			 determines that the State is participating actively and sufficiently in the
			 development and implementation of the relevant Regional Ocean Strategic Plan
			 under section 303.
				(b)Eligible
			 purposesStates that receive funds under this title may only use
			 such funds for purposes of fulfilling the State’s obligations and
			 responsibilities for
					(1)implementation of
			 a Regional Ocean Strategic Plan approved under section 303 in accordance with a
			 spending plan approved under section 404(c)(1);
					(2)development of the
			 Regional Ocean Strategic Plan under section 303(b) until such Plan is complete,
			 in accordance with a budget approved under section 404(c)(2);
					(3)providing
			 assistance to the Administrator in conducting the initial ocean region
			 assessment under section 303(a) until such assessment is complete in accordance
			 with a budget approved under section 404(c)(2); and
					(4)implementation of
			 other regional efforts that also implement the National Ocean Policy during the
			 3-year period beginning on the date of the designation or establishment of the
			 relevant Regional Ocean Partnership under section 302 in accordance with the
			 applications approved under section 404(c)(3).
					404.Funding
			 procedures
				(a)RequirementsEach
			 State seeking funding under this title shall submit to the Administrator an
			 application for such funds.
				(b)ApprovalThe
			 Administrator shall approve an application submitted by a State under
			 subsection (a) if, in consultation with the Regional Ocean Partnership, the
			 Administrator—
					(1)certifies that the
			 State is eligible for funding under section 403(a);
					(2)finds that the
			 activities proposed in the application are part of an approved spending plan
			 submitted by the relevant Regional Ocean Partnership under subsection (c);
			 and
					(3)ensures that
			 previous payments under this title made to the State and coastal political
			 subdivisions in the State were used in accordance with section 403(b).
					(c)Spending plans,
			 budgets, and other regional efforts
					(1)Spending plan
			 for implementing Regional Ocean Strategic PlansEach Regional
			 Ocean Partnership that has participating States that are seeking funding under
			 section 403(b)(1) shall submit to the Administrator a spending plan for such
			 States for each fiscal year. The total funds requested in the spending plan
			 shall not exceed the amount allocated to the Region by the Administrator under
			 section 405 for that fiscal year. In addition to such other requirements as the
			 Administrator by regulation shall prescribe, each spending plan shall
			 include—
						(A)a list of the
			 States participating in the Regional Ocean Partnership;
						(B)the name of the
			 State agency for each State listed in subparagraph (A) that will have the
			 authority to represent and act for the State in dealing with the Administrator
			 for purposes of this title;
						(C)a description of
			 how funds provided under this title will be used by each participating State to
			 implement the Regional Ocean Strategic Plan; and
						(D)certification by
			 the governor of each participating State that all the funds provided under this
			 title to the State and coastal political subdivisions of that State will be
			 used in a manner consistent with section 403(b)(1) and the National Ocean
			 Policy.
						(2)Budgets for
			 developing Regional Ocean Strategic Plans and assisting with initial regional
			 ocean assessmentsEach Regional Ocean Partnership with
			 participating States that are seeking funding under section 403(b)(2) or
			 section 403(b)(3) shall submit an annual budget for approval by the
			 Administrator identifying—
						(A)a list of the
			 States participating in the Regional Ocean Partnership;
						(B)the name of the
			 State agency for each State listed in subparagraph (A) that will have the
			 authority to represent and act for the State in dealing with the Administrator
			 for purposes of this title; and
						(C)the costs under
			 section 303(a) or section 303(b) that require financial support from the
			 Administrator.
						(3)Other regional
			 effortsEach coastal State seeking funding for other regional
			 efforts under section 403(b)(4) shall submit an application for approval by the
			 Administrator that includes the following:
						(A)The name of the
			 State agency that will have the authority to represent and act for the State in
			 dealing with the Administrator for purposes of this subsection.
						(B)A description of
			 how funds provided pursuant to this subsection will be used for activities that
			 further the implementation of the National Ocean Policy.
						(C)Certification by
			 the Governor of the State that all the funds provided pursuant to this
			 subsection to the State will be used in a manner consistent with the National
			 Ocean policy.
						(4)Limitation on
			 other usesNot more than 50 percent of amounts paid to a State
			 from amounts appropriated under section 406(a)(1)(A) may be used by the State
			 to implement other regional ocean governance efforts that further the
			 implementation of the National Ocean Policy as described in the application
			 under paragraph (3).
					(d)Procedure and
			 timing; revisionsThe Administrator shall approve or disapprove
			 in accordance with this subsection each spending plan submitted under
			 subsection (c)(1). If a Regional Ocean Partnership first submits a plan by not
			 later than 90 days before the beginning of the first fiscal year to which the
			 plan applies, the Administrator shall approve or disapprove the plan by not
			 later than 30 days before the beginning of that fiscal year.
				(e)Spending plan
			 amendment or revisionAny amendment to or revision of the
			 spending plan shall be prepared in accordance with the requirements of this
			 section and shall be submitted to the Administrator for approval or
			 disapproval. Any such amendment or revision shall take effect only for fiscal
			 years after the fiscal year in which the amendment or revision is approved by
			 the Administrator.
				(f)Public
			 commentBefore approving or disapproving a spending plan, or an
			 amendment or revision to such a plan, the Administrator shall provide for
			 public comment on the proposed expenditures in the spending plan for the
			 forthcoming year.
				(g)Time of
			 paymentPayments to States under this title shall be made not
			 later than December 31 of each year from appropriations made during the
			 immediately preceding fiscal year.
				405.Equitable
			 allocation
				(a)Maximum amount
			 available to each ocean regionOf the amounts appropriated under
			 section 406, the Administrator shall determine and allocate to each ocean
			 region the maximum amount of funds that the Administrator may grant under this
			 title for use in that region, based on the following weighted formula:
					(1)35 percent of such
			 amount shall be determined based on the ratio of the shoreline miles (as that
			 term is used in the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et
			 seq.)) of the ocean region to the shoreline miles of all ocean regions.
					(2)65 percent of such
			 amount shall be determined based on the ratio of the coastal population density
			 of the ocean region to the coastal population density of all ocean
			 regions.
					(b)Payments to
			 political subdivisionsThe governor of a State that receives
			 funds under this title shall use such funds only—
					(1)for the purposes
			 under section 403(b) that the State applied for and received the funds;
			 or
					(2)for awards to
			 coastal political subdivisions of the State, on a competitive basis, for such
			 purposes.
					406.Authorization
			 of appropriationsThere are
			 authorized to be appropriated the following amounts:
				(1)To the
			 Administrator for making payments to coastal States under this title—
					(A)$40,000,000 for
			 each of fiscal years 2011, 2012, and 2013 for developing a Regional Ocean
			 Strategic Plan under section 403(b)(2), for assisting the Administrator in
			 conducting an initial ocean region assessment under section 403(b)(3), and for
			 implementing other regional efforts under section 403(b)(4); and
					(B)$60,000,000 for
			 each of fiscal years 2014 through 2021 and for implementing and updating
			 Regional Ocean Strategic Plans under section 403(b)(1).
					(2)To the
			 Administrator $20,000,000 for each of fiscal years 2011 through 2021 thereafter
			 for purposes of—
					(A)conducting and
			 updating ocean region assessments under section 303; and
					(B)supporting efforts
			 by the Regional Ocean Partnerships to develop Regional Ocean Strategic Plans
			 under section 303.
					(3)To the
			 Administrator for allocation, with concurrence of the Committee on Ocean
			 Policy, for carrying out responsibilities of the Federal Government for
			 development and implementation of Regional Ocean Strategic Plans—
					(A)$30,000,000 for
			 fiscal year 2014;
					(B)$40,000,000 for
			 fiscal year 2015; and
					(C)$50,000,000 for
			 each of fiscal years 2016 through 2021.
					407.Healthy Ocean
			 Stamp
				(a)In
			 generalIn order to afford a convenient way for members of the
			 public to support efforts to protect, maintain, and restore marine ecosystems,
			 the United States Postal Service shall provide for a special postage stamp in
			 accordance with this section.
				(b)Terms and
			 conditionsThe issuance and sale of the stamp referred to in
			 subsection (a) shall be governed by section 416 of title 39, United States
			 Code, and regulations under such section, subject to the following:
					(1)TransfersAll
			 amounts becoming available from the sale of such stamp shall be transferred to
			 the Ocean and Great Lakes Conservation Trust Fund (as established by section
			 401) through payments which shall be made, at least twice a year, in the manner
			 required by subsection (d)(1) of section 416 of such title 39.
					(2)Numerical
			 limitationFor purposes of applying any numerical limitation
			 referred to in subsection (e)(1)(C) of section 416 of such title 39, such stamp
			 shall not be taken into account.
					(3)DurationSuch
			 stamp shall be made available to the public over such period of time as the
			 Postal Service may determine, except that such period—
						(A)shall commence not
			 later than 12 months after the date of the enactment of this Act; and
						(B)shall terminate
			 not later than the close of the period referred to in section 416(g) of title
			 39, United States Code.
						(c)Rule of
			 constructionNothing in this section shall be considered to
			 permit or require that any determination of the amounts becoming available from
			 the sale of the stamp referred to in subsection (a) be made in a manner
			 inconsistent with the requirements of section 416(d) of title 39, United States
			 Code.
				408.Limitation on
			 use of available amounts for administrationOf the amounts made available under this
			 title (including the amendments made by this title) for a particular activity,
			 not more than 2 percent may be used for administrative expenses of that
			 activity.
			409.Recordkeeping
			 requirementsThe
			 Administrator, in consultation with the Committee on Ocean Policy, shall
			 establish such rules regarding recordkeeping by State and local governments and
			 the auditing of expenditures made by State and local governments from funds
			 made available under this Act as may be necessary. Such rules shall be in
			 addition to other requirements established regarding recordkeeping and the
			 auditing of such expenditures under other authority of law.
			410.Maintenance of
			 effort and matching funding
				(a)In
			 generalIt is the intent of the Congress in this Act that States
			 not use this Act as an opportunity to reduce State or local resources for the
			 programs funded by this Act. Except as provided in subsection (b), no State or
			 local government shall receive any funds under this Act during any fiscal year
			 in which its expenditures of non-Federal funds for recurrent expenditures for
			 programs for which funding is provided under this Act will be less than its
			 expenditures were for such programs during the preceding fiscal year. No State
			 or local government shall receive funding under this Act with respect to a
			 program unless the Administrator is satisfied that such a grant will be so used
			 to supplement and, to the extent practicable, increase the level of State,
			 local, or other non-Federal funds available for such program.
				(b)ExceptionThe
			 Administrator may provide funding under this Act to a State or local government
			 not meeting the requirements of subsection (a) if the Administrator determines
			 that a reduction in expenditures—
					(1)is attributable to
			 a nonselective reduction in expenditures for the programs of all executive
			 branch agencies of the State or local government; or
					(2)is
			 a result of reductions in State or local revenue as a result of a downturn in
			 the economy.
					(c)Use of funds To
			 meet matching requirementsAll funds received by a State or local
			 government under this Act shall be treated as Federal funds for purposes of
			 compliance with any provision in effect under any other law requiring that
			 non-Federal funds be used to provide a portion of the funding for any program
			 or project.
				
